DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated November 7th, 2020, November 13th, 2020, and February 10th, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the limitation "the dichroic coating opposite the out-coupling DOE" in lines 3-4 and “the dichroic coating opposite the in-coupling DOE” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “a thin film reflective coating” but no dichroic coating, and claim 6 recites another thin film reflective coating, but then claim 6 goes on to refer to both coatings as “the dichroic coating” which is not mentioned before. It appears that the thin film coatings and dichroic coatings are the same thing, but consistent terminology should be used to avoid antecedent basis issues, appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeoh et al. (US 2018/0180817 A1).
Regarding claim 1, Yeoh teaches a near-eye optical system arranged to output a display of virtual-reality images conforming to a color model that are superimposed over real-world images (See, e.g., paragraph [0025] which explains this system can be used for AR which is a display of virtual images superimposed over real-world images), comprising: 
	a see-through planar optical waveguide (See, e.g., eyepiece 330 in Fig. 3) through which real-world images are viewable by a user of the near-eye optical system, the optical waveguide including a first planar side and a second planar side opposite the first planar side (See, e.g., eyepiece 330 in Fig. 3 which includes multiple waveguides, here the optical waveguide corresponds to blue waveguide 340, and paragraph [0026] explains that the waveguides are planar and thus have first and second planar sides); 
	an in-coupling diffractive optical element (DOE) disposed on a surface of one of the planar sides of the optical waveguide (See, e.g., incoupling grating 342 in Fig. 3), the in-coupling DOE having an input region and configured to in-couple, as an input, one or more optical beams (See, e.g., incoupling grating 342 in Fig. 3 which in-couples blue light beams from projector subsystem 310) associated with holographic images from a holographic image source (See, e.g., projector subsystem 310 in Fig. 3 which projects the different colors and note these type of images are necessarily holographic as they are three dimensional projected images), in which the one or more optical beams comprise a plurality of ranges of wavelengths (Note there are at least three ranges of wavelengths corresponding to red, blue, and green as explained in paragraph [0030]), in which each range of wavelengths respectively corresponds to a color component in the color model (Note there are at least three ranges of wavelengths corresponding to red, blue, and green, i.e. color components in the color model, as explained in paragraph [0030]); 
	an out-coupling DOE disposed on a surface of one of the planar sides of the optical waveguide (See, e.g., exit pupil expander 346 in Fig. 3), the out-coupling DOE having an output region and configured for pupil expansion of the one or more optical beams along at least one direction, and further configured to out-couple, as an output display from the output region to an eye of the user, the one or more optical beams having expanded pupil relative to the input (See, e.g., exit pupil expander 346 in Fig. 3 which expands the optical beam and outcouples the beam to a user as shown in Fig. 3 and explained in paragraphs [0030]-[0032]); and 
	a thin film reflective coating disposed on a surface of a planar side of the optical waveguide that is opposite the in-coupling DOE (See, e.g., optical filter 392 in Fig. 3), the thin film reflective coating having a bandpass that includes wavelengths of one of the ranges of wavelengths (See, e.g., optical filter 392 in Fig. 3 which is a thin dichroic filter with a bandpass including wavelengths in the RGB range(s) as explained in paragraph [0031]. Note that the coating is “disposed on” a surface opposite the in-coupling DOE insofar as this is an optical stack and all of the elements are “on” all of the other elements. If applicant wishes for specific surfaces to directly contact elements or other surfaces, language to that effect should be in the claims).
Regarding claim 4, Yeoh teaches the system set forth above and further teaches wherein the color model comprises an RGB (red, green, blue) color model that includes a red component, a green component, and a blue component (See, e.g., paragraph [0030] which explains the three components used are blue, green, and red).
Regarding claim 5, Yeoh teaches the system set forth above and further teaches a second see-through planar optical waveguide and a third see-through planar optical waveguide (See, e.g., waveguides 350 and 360 in Fig. 3), each of the see-through planar optical waveguides having corresponding in-coupling and out-coupling DOEs and being configured in a stack to form an optical combiner wherein each see-through planar optical waveguide in the optical combiner propagates one or more optical beams for the holographic images for a different component of the RGB color model (See, e.g., Fig. 3 which shows green and red waveguides 350/360 having ICGs 352/362 and EPEs 356/366 respectively, formed in a stack to form an optical combiner, note that each waveguide propagates one component of the color model as shown in Fig. 3).
Regarding claim 6, Yeoh teaches the system set forth above and further teaches a thin film reflective coating disposed on a surface of a planar side of the optical waveguide that is opposite the out-coupling DOE (See, e.g., filter 394 in Fig. 3), in which a bandpass of the dichroic coating opposite the out-coupling DOE equals the bandpass for the dichroic coating opposite the in-coupling DOE (See, e.g., optical filter 394 in Fig. 3 which is a thin dichroic filter with a bandpass including wavelengths in the RGB range(s) as explained in paragraph [0030]. Note that as explained in paragraphs [0031]-[0032] at least one wavelength is shared in the bandpasses of the two filters meeting this limitation. Note that the coating is “disposed on” a surface opposite the out-coupling DOE insofar as this is an optical stack and all of the elements are “on” all of the other elements. If applicant wishes for specific surfaces to directly contact elements or other surfaces, language to that effect should be in the claims).
Regarding claim 7, Yeoh teaches the system set forth above and further teaches an intermediate DOE that is disposed on a surface of one of the planar sides of the optical waveguide and configured to receive the one or more optical beams from the in-coupling DOE and propagate the received one or more optical beams to the out-coupling DOE (See, e.g., orthogonal pupil expander 344 in Fig. 3 which receives the beams from the ICG 342 and sends the beams to the EPE 346 and is necessarily on a surface), in which the intermediate DOE is configured for pupil expansion of the one or more optical beams in a direction that is different from the at least one direction of pupil expansion that is performed in the out-coupling DOE (See, e.g., orthogonal pupil expander 344 in Fig. 3 which receives the beams from the ICG 342, expands the image orthogonally, and sends the beams to the EPE 346 which expands the image in the other direction).
Regarding claim 8, Yeoh teaches a head-mounted display (HMD) device wearable by a user and including a near-eye display device providing full color holographic images from a virtual world that are represented with a color model and real-world images for objects in a real world (See, e.g., paragraph [0025] which explains this system can be used for AR which is a display of virtual images superimposed over real-world images, and paragraph [0030] which explains the three colors used in the model), comprising: 
	an imager generating one or more optical beams for the holographic images for each individual color component of the color model (See, e.g., projector subsystem 310 in Fig. 3 which outputs beams for the three colors red/blue/green); 
	an optical combiner comprising a plurality of plates in which a plate respectively corresponds to each individual color component, the plates being optically aligned in a planar stack configured to receive and combine the individual color components of one or more optical beams received as an input from the imager into the full color holographic images as an output from the optical combiner, and each plate comprising a waveguide (See, e.g., eyepiece 330 which includes a plurality of plates that are waveguides corresponding to waveguides 340, 350, and 360, each corresponding to an individual color component such as blue/green/red); 
	an exit pupil expander disposed on each plate's waveguide, each exit pupil expander comprising multiple diffractive optical elements (DOEs), wherein each exit pupil expander is configured to provide one or more out-coupled optical beams as an output of a respective plate having an expanded exit pupil (See, e.g., the combination of OPE 344/EPE 346, OPE 354/EPE 356, and OPE 364/EPE 366 in Fig. 3 respectively, which take beams from their respective ICG and output the images after expanding them in multiple directions), and wherein each of the waveguides includes a first planar surface and a second planar surface opposite the first planar surface, the first planar surface facing the user's eyes and the second planar surface facing the real world when the HMD device is worn (See, e.g., Fig. 3 which shows this, note paragraph [0026] which explains the waveguides are planar); and 
	a dichroic reflector located on the second planar surface of a waveguide of at least one plate, the dichroic reflector being configured to block optical beams for the corresponding color component for the at least one plate from being cross-coupled to one or more of the other plates in the optical combiner (See, e.g., filter 392 in Fig. 3 which is a dichroic reflector per paragraph [0030] and blocks blue light per paragraph [0031]. Note that the reflector is “on” the second planar surface insofar as this is an optical stack and all of the elements are “on” all of the other elements. If applicant wishes for specific surfaces to directly contact elements or other surfaces, language to that effect should be in the claims).
Regarding claim 10, Yeoh teaches the system set forth above and further teaches wherein the exit pupil expander provides exit pupil expansion in two directions (Note that as cited above, the OPE expands the image in one direction and the EPE expands it in another direction, meeting this limitation).
Regarding claim 11, Yeoh teaches the system set forth above and further teaches wherein the imager includes one or more of light emitting diode, liquid crystal on silicon device, organic light emitting diode array, or micro-electro mechanical system device (See, e.g., paragraph [0026] which explains LEDs may be used).
Regarding claim 12, Yeoh teaches the system set forth above and further teaches wherein each of the waveguides and DOEs is configured to be see-through (Note that each of the waveguides & elements are see-through in at least parts of the visible spectrum, as they transmit light in the visible spectrum, so they are necessarily see-through to a degree).
Regarding claim 13, Yeoh teaches the system set forth above and further teaches wherein the optical combiner includes three plates wherein a separate plate is utilized for each color component of a red, green, blue (RGB) color model (See, e.g., Fig. 3 and paragraph [0030] which show and explain this).
Regarding claim 14, Yeoh teaches the system set forth above and further teaches wherein a bandpass for the dichroic reflector is tuned to the corresponding color component for the at least one plate (See, e.g., paragraph [0031] which explains which colors can pass or not, here at least for element 392 green/red are able to pass).
Regarding claim 15, Yeoh teaches the system set forth above and further teaches a second dichroic reflector that is located on the second planar surface of the waveguide of the at least one plate (See, e.g., filter 394 in Fig. 3), the second dichroic reflector being configured to reflect holographic image light that is forward-projected towards the real world from the one at least one plate back towards the user's eyes (See, e.g., filter 394 in Fig. 3 which is a dichroic reflector per paragraph [0030]. Note that the reflector necessarily reflects some light from the plates that makes it to a user’s eye, meeting this limitation. Note that the reflector is “on” the second planar surface insofar as this is an optical stack and all of the elements are “on” all of the other elements. If applicant wishes for specific surfaces to directly contact elements or other surfaces, language to that effect should be in the claims).
Regarding claim 16, Yeoh teaches a method for assembling an optical combiner that is associated with a color model having a plurality of components and utilized in a mixed-reality environment in which holographic images are mixed with real-world images (See, e.g., paragraph [0025] which explains this system can be used for AR which is a display of virtual images superimposed over real-world images, and paragraph [0030] which explains the color model), comprising: 
	providing a see-through waveguide comprising a planar optical substrate having a first planar surface and a second planar surface opposite the first planar surface (See, e.g., waveguide 340 in Fig. 3); disposing a first thin film dichroic coating on a first location of the first planar surface of the see-through waveguide (See, e.g., element 392 in Fig. 3), the first thin film dichroic coating having a first bandpass that includes wavelengths of a single one of the components in the color model (See, e.g., waveguide 340 and element 392 in Fig. 3, here the waveguide has two planar surfaces opposite each other per paragraph [0026], and element 392 is a thin film dichroic coating per paragraph [0030], has a bandpass for the red/green colors per paragraph [0031], is “on” the first planar surface insofar as this is an optical stack and all of the elements are “on” all of the other ones, and is see through in at least one wavelength in the visible spectrum); 
	disposing a second thin film dichroic coating on a second location of the first planar surface of the see-through waveguide, the second thin film dichroic coating having a second bandpass that includes wavelengths of the single one of the components in the color model (See, e.g., element 394 which is a dichroic coating per paragraph [0030] and is “on” the first planar surface insofar as this is an optical stack and all of the elements are “on” all of the other ones, and which passes at least one of the same wavelengths as element 392); 
	disposing an in-coupling diffractive optical element (DOE) on the second planar surface of the see-through waveguide that is opposite the first location (See, e.g., ICG 342 in Fig. 3), in which the in-coupling DOE is configured to in-couple one or more optical beams for holographic images at wavelengths of the single one of the components in the color model as an input to the optical combiner (See, e.g., ICG 342 in Fig. 3 which in-couples blue light beams, i.e. a component of the color model, and is “on” the second planar surface insofar as this is an optical stack and all of the elements are “on” each other); and 
	disposing an out-coupling DOE on the second planar surface of the see-through waveguide that is opposite the second location (See, e.g., EPE 346 in Fig. 3), in which the out-coupling DOE is configured to out-couple one or more optical beams for holographic images at wavelengths of the single one of the components in the color model as an output from the optical combiner (See, e.g., EPE 346 in Fig. 3 which out-couples blue light beams, i.e. a component of the color model, and is “on” the second planar surface insofar as this is an optical stack and all of the elements are “on” each other).
Regarding claim 17, Yeoh teaches the method set forth above and further teaches disposing an intermediate DOE on the second planar surface of the waveguide at a third location (See, e.g., OPE 344 in Fig. 3), wherein the intermediate DOE expands an exit pupil of the output relative to the input in a first direction and the out-coupling DOE expands the exit pupil in a second direction (See, e.g., OPE 344 in Fig. 3 which orthogonally expands the exit pupil and then EPE 346 which expands it in a different direction).
Regarding claim 18, Yeoh teaches the method set forth above and further teaches wherein the first bandpass and second bandpass are equal (Note that insofar as both the first and second bandpass both let through the same spectrum of red light, this limitation is met).
Regarding claim 19, Yeoh teaches the method set forth above and further teaches configuring the optical combiner using a stack of different plates, each plate comprising a see-through waveguide and in-coupling and out-coupling DOEs, wherein each plate in the stack corresponds to a different color component of the color model (See, e.g., Fig. 3 which shows this).
Regarding claim 20, Yeoh teaches the method set forth above and further teaches wherein the optical combiner is used in a mixed-reality see-through display device and the second thin film dichroic coating is configured to be at least partially see-through (See, e.g., paragraph [0025] which explains this and note that the coating is see through insofar as it passes light in the visible spectrum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al. (US 2018/0180817 A1) in view of Boutet (US 5,795,708).
Regarding claim 2, Yeoh teaches the system set forth above but lacks an explicit disclosure wherein the thin film reflective coating comprises multiple layers of two or more dielectric materials, each of the two or more dielectric materials having a different refractive index.
	However, in an analogous optical field of endeavor Boutet teaches the use of a multilayer dichroic coating comprising multiple layers of two or more dielectric materials having different refractive indices (See, e.g., column 4 lines 1-2 which explain this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective coating of Yeoh to have a multilayer structure as taught by Boutet, for the purpose of increasing the performance of the device (Note that one advantage of this coating is that it is reflective in the IR and thus doesn’t heat up as easily as a comparable coating, which is a performance enhancement).
Regarding claim 3, Yeoh teaches the system set forth above and as modified above further teaches wherein the dielectric materials comprise one of silicon dioxide (SiO2), titanium dioxide (TiO2), or aluminum oxide (A1203) and in which the thin film reflective coating comprises one of a dichroic reflector or a broadband reflector (Note that as modified above the materials include titanium dioxide at least, and this is a dichroic reflector, meeting the limitation).
Regarding claim 9, Yeoh teaches the device set forth above, and further teaches wherein the dichroic reflector comprises a thin film reflective coating that is disposed on the second planar surface of the waveguide of the at least one plate (Note that the element 392 is “on” the second planar surface insofar as this is an optical stack and all the layers are on all the other layers). Yeoh lacks an explicit disclosure wherein the reflector comprises alternating layers of dielectric materials each having a different index of refraction. 
	However, in an analogous optical field of endeavor Boutet teaches the use of a multilayer dichroic coating comprising multiple layers of two or more dielectric materials having different refractive indices (See, e.g., column 4 lines 1-2 which explain this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective coating of Yeoh to have a multilayer structure as taught by Boutet, for the purpose of increasing the performance of the device (Note that one advantage of this coating is that it is reflective in the IR and thus doesn’t heat up as easily as a comparable coating, which is a performance enhancement).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872